per curiam:
Con fecha de 22 de septiembre de 1999 emi-timos una resolución, en la cual le concedimos al Ledo. Manuel García Tamayo un término de veinte (20) días para que compareciera y mostrara causa por la cual no debía ser suspendido de la notaría. Le advertimos que su incumpli-miento con nuestra resolución conllevaría la suspensión automática del ejercicio de la notaría y podría dar lugar a sanciones disciplinarias adicionales conforme a lo dis-puesto en In re Pagán Ayala, 115 D.P.R. 814 (1984).
Ha pasado el término concedido al licenciado García Ta-mayo y éste no ha dado cumplimiento a nuestra Resolución de 22 de septiembre de 1999. A tenor con lo antes expuesto, se dicta sentencia suspendiendo indefinidamente al licen-ciado García Tamayo del ejercicio de la notaría efectiva a la fecha de la notificación de esta resolución y hasta que otra *155cosa disponga este Tribunal. Se le apercibe de que el futuro incumplimiento con nuestras órdenes podría acarrear san-ciones más severas. Se ordena al Alguacil de este Tribunal la incautación de los Protocolos y sello notarial.

Se dicta sentencia de conformidad.